       Case 5:18-cv-04100-JAR-JPO Document 10 Filed 03/23/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                         DISTRICT OF KANSAS

                           JUDGMENT IN A CIVIL CASE


MANUEL DE JESUS BAILON-VALLES,

                                    Petitioner,
                                                       CASE NO. 15-CR-40056-DDC-1
v.                                                     CIVIL NO. 18-CV-4100-JAR-JPO

UNITED STATES OF AMERICA,

                                    Respondent.

( )    JURY VERDICT. This action came before the Court for a trial by jury. The
       issues have been tried and the jury has rendered its verdict.

( x)   DECISION BY THE COURT. This action came before the Court. The issues
       have been considered and a decision has been rendered.


IT IS ORDERED AND ADJUDGED that pursuant to the Court’s Order Dismissing

Petitioner Manuel Bailon-Valles’ Motion to Vacate filed in 15-40056-DDC-1 (Doc. 60),

Petitioner’s Motion to Vacate Under 28 U.S.C. § 2255 (Doc. 39) is hereby dismissed.

Petitioner is denied a Certificate of Appealability.

       IT IS SO ORDERED

       Dated:     March 23, 2021


                                            TIMOTHY M. O=BRIEN, CLERK

                                            s/Bonnie Wiest
                                           Deputy Clerk
